Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites the stator coil comprises first to n-th coil parts, each coil part is configured to include two or more hairpins of the plurality of hairpins, and the first section comprises the first coil part and has a voltage distribution ratio of 60% or higher.  It is not clear what percentage of what.  In figure 7, one gets the idea of n as 4 and the total adds up to more than 100 percent.  How can the total voltage be more than 100 percent of the applied voltage? Where the coil sections are in series as is figure 6, with sections 153U1, 153U2, 153U3 and 153U4, there is an applied voltage between phases U and V and a respective voltage drop across each coil segment. Kirchhoff’s Voltage Law states that for a closed loop series path the algebraic sum of all the voltages around any closed loop in a circuit is equal to zero.  As such, it is impossible for the total percentage of the voltages across the coils to equal more.  Claim 15 recites a condition which a stator winding comprising n equal segments cannot accomplish.  If a first coil section comprises 60 percent or higher of the coil and the other segments comprise 
Claim 16, the stator of claim 1, wherein: the stator coil comprises first to n-th coil parts, each coil part is configured to include two or more hairpins of the plurality of hairpins, and the first section comprises the first coil part and a second coil part connected to the first coil part, and has a voltage distribution ratio of 50% or higher, is rejected for the rationale applied to claim 15.  It is not clear what voltage the voltage ratio, is a ratio of, since some of the basics of how many hairpins total, how the hairpin sections are arrange and what proportion of the total hairpins per pole, the first group consumes.  It is not clear from the claim what the voltage distribution of 50% or higher correlates too. 
Appropriate clarification is requested. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 and 12-14 are rejected under 35 U.S.C. 102 a1 or a2 as being anticipated by Ishii et al. (U. S. Patent 10,601,277).
Regarding claim 1, a stator for an electric rotating machine, the stator comprising: 
a stator core comprising teeth and slots (as shown in figure 4); and 

wherein the plurality of hairpins comprise a first hairpin configured to be placed in a first section of the stator coil predetermined from an end to which power is to be input, and a second hairpin configured to be placed in a section after the first section (as shown in figure 4).
Regarding claim 12, Ishii et al. discloses the stator of claim 1, wherein the first hairpin comprises the same width and thickness as the second hairpin (as shown in figure 4).
Regarding claim 13, Ishii et al. discloses the stator of claim 1, wherein: the stator coil comprises first to n-th coil parts, each coil part is configured to include two or more hairpins of the plurality of hairpins, and the first coil part is configured to include the first hairpin (as shown in figure 5).
Regarding claim 14,  Ishii et al. discloses the stator of claim 1, wherein: the stator coil comprises first to n-th coil parts, each coil part is configured to include two or more hairpins of the plurality of hairpins, and the first coil part and a second coil part connected to the first coil part are respectively configured to include the first hairpin. (as shown in figure 5).
Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hyundai Motor (KR20180057949) translated description by Espacenet.
Regarding claim 19, Ishii et al. discloses a stator for an electric rotating machine, the stator comprising: 
a stator core 11 comprising teeth and slots (as shown in figure 1); and 
a stator coil comprising a plurality of hairpins 21, 22 configured to be inserted into the slots in a predetermined pattern, 
each of the plurality of hairpins comprising a conductor and a coating layer surrounding an outer surface of the conductor, wherein the plurality of hairpins comprise a first hairpin 
a second hairpin 22 configured to be placed in a section after the first section, the first hairpin 21 provides better insulation performance than the second hairpin, and a coating layer of the first hairpin is thicker than a coating layer of the second hairpin (22 is better by being thicker, paragraph 58).
Regarding claim 20, Hyundai Motor discloses the stator of claim 19, wherein the coating layer of the first hairpin is formed of a material with the same specific inductive capacity as a material forming the coating layer of the second hairpin (paragraph 54).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al.. 
(1) Regarding claim 2, Ishii et al. discloses the stator of claim 1.
(2) Ishii et al. does not teach wherein a coating layer of the first hairpin is formed of a material with a lower specific inductive capacity than a material forming a coating layer of the second hairpin, and the first hairpin provides better insulation performance than the second hairpin. 
(3) Ishii et al. teaches varying the permittivity of the material of the hairpin.  For a one material one coating can include bubbles to vary the bulk density of the material and where the materials are varied.  In either case the material will have a corollary property call permeability, which is a measure of inductive capability.  Inherently varying the permittivity of the coating will vary the permeability.  Varying permittivity varies the insulation performance, while varying the permeability will vary the inductive capability.  For both limitations, the variations of the characteristics for respective hairpin winding sections are obvious.  Ishii et al. teaches the motivation of suppressing coronal or partial discharge due to voltage surge (column 2, line 55 to column 3, line 35). Ishii et al. teaches the applicant’s problem solving area. Although, 
(4) The stator by Ishii et al. may be modified in view of Ishii et al. wherein a coating layer of the first hairpin is formed of a material with a lower specific inductive capacity than a material forming a coating layer of the second hairpin, and the first hairpin provides better insulation performance than the second hairpin. 
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above for the motivation suppressing coronal or partial discharge due to voltage surge, taught by Ishii et al. 
Regarding claim 3, Ishii et al. teaches the stator of claim 2, wherein a cross-sectional area of a conductor of the first hairpin is formed to be the same as a cross-sectional area of a conductor of the second hairpin (as shown in figure 3(b) ).
Regarding claim 4, Ishii et al. teaches he stator of claim 2, wherein a thickness of the coating layer of the first hairpin is the same as a thickness of the coating layer of the second hairpin (using an identical insulating material, understood to be the same thickness, column 2, lines 55-60).
(1) Regarding claim 15,  Ishii et al. discloses the stator of claim 1, and teaches wherein: the stator coil comprises first to n-th coil parts, each coil part is configured to include two or more hairpins of the plurality of hairpins.
(2)  Ishii et al. does not teach the first section comprises the first coil part and has a voltage distribution ratio of 60% or higher.
(3) Although, it is not described how the coil parts are arranged, the person of ordinary skill know how to make a voltage distribution, where a set of coil parts where 60 percent of the coil voltage drop is the first part and the other parts are 40 percent to create a voltage distribution of 60 to 40 percentage. 
(4) The stator by  Ishii et al. may be modified wherein the first section comprises the first coil part and has a voltage distribution ratio of 60% or higher, by known means. 
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated as a matter of choice according to the ordinary skill in the art, the skilled person knows how to make a voltage distribution. 
Claim 16, the stator of claim 1, wherein: the stator coil comprises first to n-th coil parts, each coil part is configured to include two or more hairpins of the plurality of hairpins, and the first section comprises the first coil part and a second coil part connected to the first coil part, and has a voltage distribution ratio of 50% or higher, is rejected for the rationale applied to claim 15.  As indicated with respect to claim 15, the person of ordinary skill knows how to make a voltage distribution in a coil with section and could do it as a matter of design choice. 
Claim 5 is rejected under 35 U.S.C. 103 as being obvious over  Ishii et al. and Hyundai Motor, KR20180057949.
(1) Regarding claim 5, Ishii et al. teaches the stator of claim 1.
(2)  Ishii et al. does not teach wherein a coating layer of the first hairpin is thicker than a coating layer of the second hairpin, and the first hairpin provides better insulation performance than the second hairpin.  
(3) Hyudai Motor teaches a stator for an electric motor wherein a coating layer 23 of the first hairpin 21 is thicker than a coating layer 22 of the second hairpin 21 (figure 2, paragraph 58, see translation), and the first hairpin provides better insulation performance than the second hairpin (the insulation is better by being thicker).  Hyundai Motor teaches the eddy current generated by the skin effect and the proximity effect in the inner inductor adjacent to the rotor can be reduced (paragraph 69).
(4) The stator by  Ishii et al. may be modified in view of Hyundai Motor wherein a coating layer of the first hairpin is thicker than a coating layer of the second hairpin, and the first hairpin provides better insulation performance than the second hairpin.  
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated the eddy current generated by the skin effect and the proximity effect in the inner inductor adjacent to the rotor can be reduced, taught by rf2,
Although the applicant’s solutions do not involve thickness, solutions that involve varying thickness are obvious variants of the ones that instead involve variations of density or of material.  Ishii et al. also teaches there is a range of thicknesses for the insulation so within the reasonable variation of thicknesses of the coatings will be the case where a coating layer of the first hairpin is thicker than a coating layer of the second hairpin.
Regarding claim 6, the combination of Ishii et al. and Hyundai Motor teaches the stator of claim 5, and Hyundai Motor teaches wherein a cross-sectional area of a conductor of the first hairpin is smaller than a cross-sectional area of a conductor of the second hairpin (as shown in figure 4).
Regarding claim 11, the combination of  Ishii et al. and Hyundai Motor teach the stator of claim 5, and Hyundai Motor teaches wherein the coating layer of the first hairpin is formed of a material with the same specific inductive capacity as a material forming the coating layer of the second hairpin (paragraph 58, where it is understood the coating materials of each has the same intrinsic characteristics including specific inductive capacity).
Claim 17 is rejected under 35 U.S.C. 103 as being obvious over Hyundai Motor and  Ishii et al. 
Regarding claim 17, Hyundai Motor teaches a stator for an electric rotating machine, the stator comprising: 
a stator core 11 comprising teeth and slots (as shown in figure 1); and 
a stator coil comprising a plurality of hairpins 21, 22 configured to be inserted into the slots in a predetermined pattern, each of the hairpins comprising a conductor and a film surrounding an outer surface of the conductor (as shown in figure 2), 
wherein the plurality of hairpins comprise a first hairpin 22 configured to be placed in a first section of the stator coil predetermined from an end to which power is to be input (as shown in figure 2), and 
a second hairpin 22 configured to be placed in a section after the first section (as shown in figure 2), 
the first hairpin provides better insulation 23 performance than the second hairpin (it is 22 is better by being thicker, paragraph 58), and 
(2)  Hyundai Motor does not teach 
a coating layer of the first hairpin is formed of a material with a lower specific inductive capacity than a material forming a coating layer of the second hairpin.
(3)  Ishii et al. teaches a stator with coatings of a different material on different parts of the hairpins, the coating material on the parts not in the slots different from the parts. For the end portions 11b1 and 11b2, the improved performance insulation part is provided (pf v. pnf, as shown in figure 7(a3) ). The improved insulation performance by using a material with better performance can be practiced in Hyundai Motor as an alternative to the solutions, proposed by Hyundai Motor, which involved considering only the thickness of the insulation film to provide variable.  Ishii et al. teaches numerous ways of changing the insulator and modifying performance. 
(4) The stator for an electric rotating machine by Hyundai Motor may be modified in view of Ishii et al. a coating layer of the first hairpin is formed of a material with a lower specific inductive capacity than a material forming a coating layer of the second hairpin.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that an insulation of a set thickness may be combined with a hairpin of a set material, to provide the conductor with improved insulation performance, and to overcome the problem of to minimize the AC loss caused by the skin effect and the proximity effect in the inner inductor adjacent to the rotor.  
Regarding claim 18, the combination of Hyundai Motor and  Ishii et al. teach the stator of claim 17, wherein a conductor of the first hairpin has the same cross-sectional area as a conductor of the second hairpin. The embodiment by Hyundai Motor in figure 6 provide for keeping the cross-sectional area of hairpins the same  by providing a conductor of less conductivity, whereas Ishii et al. provides for changing the insulating material of the hairpin to one with increased insulation performance.
Allowable Subject Matter
Claim 7 is allowable for the stator of claim 5, wherein a cross-sectional area of a conductor of the first hairpin is the same as a cross-sectional area of a conductor of the second hairpin.  For Hyundai Motor, both the coating is thicker and cross-sectional area of a conductor of the first hairpin is smaller.  Where the cross-sectional area of a conductor is the same size while the thickness of the coating is larger, the total cross-sectional size of the hairpin would necessarily be larger. Neither  Ishii et al. nor Hyundai Motor teach such a combination and the examiner did not discover the further limitation.
Claim 8 is allowable for the stator of claim 5, wherein a cross-sectional area of a conductor of the first hairpin is larger than a cross-sectional area of a conductor of the second hairpin. The comments applied to claim 7 here.  Where both the coating is thicker and cross-sectional area of the conductor is larger, the total cross-sectional size of the first hairpin would necessarily be larger than the second hairpin, including larger than in claim 7. Neither  Ishii et al. nor Hyundai Motor teach such a combination and the examiner did not discover the further limitation.
Claim 9 is allowable for the stator of claim 8, wherein at least one of the slots of the stator core comprises an extension part comprising an extended width configured to accommodate the first hairpin.  Herein the combination of limitations from claims 8 and 9 are interpreted to mean the first hairpin has a width too thick to fit in the position of the second hairpin, the extension for the first hairpin regards an extended width section lengthwise of the hairpin through the stator core. 
The applicant supportively illustrates this limitation in figures 10 and 11, where first hairpins 310a fit in extension 160a, where their increased width is accommodated by the extended width, whereas second hairpins 310b are accommodated in not extended slot areas of the stator core 160b.  
Ishii et al. teaches increasing the performance of the insulation of the hairpin, but not where the stator core must have a width extended part in the stator core, that have increased insulation performance.  The inventors disclosure shows a variant where the hairpin wire with the enhanced insulation, by being thicker, is accommodated in changing the slot width for some of the hairpin wiring elements.  
Hyundai Motor, KR20180057949, figure 4, teaches a stator core that has a reduced width slot 21, figure 4, Since claim 9, depends on both claim 8, and 5, the claim requires the coating layer to be thicker (claim 5) and the cross-section of the conductor to be thicker (claim 8), and the stator core to have an extended width to accommodate the extended width.  In the embodiments by the reference there is the case that has a smaller conductor to accommodate a thicker insulation, figure 2, but the wiring element is the same size and figure 4, where the insulation is thicker and the conductor is thinner and the slot accommodation is smaller. The combination of the elements is not among the variants, taught by Hyundai Motor. 
As such claim 9 is considered to be non-obvious with respect to the closest related prior art. 
Claim 10 are allowable for dependence on the allowable dependent claim 9 and for the citation of further distinguishing subject matter.
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner points to the references cited in the form 892.  The examiner advises the applicant to review these references, because the examiner may apply the references in future actions, if necessitated by amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        February 26, 2021